USCA4 Appeal: 22-6442      Doc: 11         Filed: 09/27/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6442


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JUSTUS ALLRED,

                             Defendant - Appellant,



                                               No. 22-6443


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JUSTUS ALLRED,

                             Defendant - Appellant.



        Appeals from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:07-cr-00323-TDS-1; 1:17-cr-
        00133-TDS-1)


        Submitted: September 22, 2022                               Decided: September 27, 2022
USCA4 Appeal: 22-6442      Doc: 11         Filed: 09/27/2022    Pg: 2 of 3




        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Justus Allred, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6442      Doc: 11         Filed: 09/27/2022      Pg: 3 of 3




        PER CURIAM:

               In these consolidated appeals, Justus Allred appeals the district court’s order

        denying his 18 U.S.C. § 3582(c)(1)(A) motions for compassionate release. * We review a

        district court’s denial of a compassionate release motion for abuse of discretion. United

        States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have

        reviewed the record and conclude that the court did not abuse its discretion and sufficiently

        explained the reasons for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th

        Cir. 2021) (discussing amount of explanation required for denial of compassionate release

        motion). Accordingly, we affirm the district court’s order. United States v. Allred, Nos.

        1:07-cr-00323-TDS-1; 1:17-cr-00133-TDS-1 (M.D.N.C. Mar. 31, 2022). We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                        AFFIRMED




               *
                 In his informal brief, Allred challenges his sentence based on an amendment to the
        United States Sentencing Guidelines. Because Allred did not raise this argument in his
        compassionate release motions and does not present exceptional circumstances, this issue
        is not properly before us. See In re Under Seal, 749 F.3d 276, 285 (4th Cir. 2014) (“Our
        settled rule is simple: absent exceptional circumstances, we do not consider issues raised
        for the first time on appeal.” (cleaned up)).

                                                     3